Case 1:20-cr-00106-RM Document 1-1 Filed 03/13/20 USDC Colorado Page 1 of 6




        AFFIDAVIT IN SUPPORT OF COMPLAINT AND ARREST WARRANT

I, Jeremy W. Mathews, Task Force Officer (TFO) with the Federal Bureau of Investigation
(FBI), being duly sworn, hereby depose and state that the following is true to the best of my
information, knowledge and belief:


                      INTRODUCTION AND AGENT BACKROUND

   1. Your Affiant is a commissioned Police Detective with the Pueblo Police Department
      (PPD), currently assigned as a TFO with the FBI and has been since 2016. Your Affiant
      has over 19 years of law enforcement experience, including with the Pueblo Police
      Department. Your Affiant is currently assigned to the Denver Division of the FBI, and
      specifically to the Southern Colorado Safe Streets Task Force. Affiant investigates
      violent crimes, threats, and communication offenses in the normal course of his duties
      and is fully familiar with the facts of the case.

   2. Your Affiant has received training and instruction in the field of interstate
      communications and have had the opportunity to participate in investigations relating to
      interstate communications. I participated in investigations involving electronic evidence,
      emails, text messages, and the internet. My duties include investigating Interstate
      Communications, in violation of 18 U.S.C. § 875(c).

                                  PURPOSE OF AFFIDAVIT

   3. This affidavit is submitted to support a criminal complaint and application for arrest
      warrant for and against THOMAS AUTHER WORNICK. Probable cause exists that on
      or about March 9, 2020, in the State and District of Colorado, the defendant, THOMAS
      AUTHER WORNICK, did transmit in interstate or foreign commerce any
      communication containing any threat to injure the person of another.

   4. The facts in this affidavit come from my personal observations, my training and
      experience, and information obtained from other agents, law enforcement officials, and
      witnesses. This affidavit is intended to show merely that there is sufficient probable cause
      for the requested arrest warrant and does not set forth all of my knowledge about this
      matter.


                      INITIAL CONTACT WITH WORNICK IN 2019

   5.    On July 4th, 2019, at approximately 12:49 P.M. Deputies with the Pueblo County
        Sheriff’s Office (PCSO) responded to a call at 899 E. Industrial Blvd; Parkview West
        Hospital. Deputies had received a call of a disorderly male who was refused treatment
        due to his behavior. Deputies were advised the male, later identified as a Thomas
        WORNICK (DOB: 10/28/1982) was outside screaming in the parking lot. Sergeant Ben
Case 1:20-cr-00106-RM Document 1-1 Filed 03/13/20 USDC Colorado Page 2 of 6




     Parsons arrived at the area first and was advised by medical personal Thomas had entered
     a vehicle, but they had not seen him leave.

  6. PCSO Sergeant Parsons located WORNICK in the passenger seat of a blue in color
     Chevrolet Trailblazer bearing Colorado license plate BFH-L99, which Deputies later
     learned listed to WORNICK. Sergeant Parsons made contact with WORNICK who stated
     he wanted to press assault charges on the people inside the hospital. Sergeant Parsons
     asked WORNICK if the Chevy Trailblazer was his car. WORNICK replied to Sergeant
     Parsons saying, “this is not a car, you’re a police officer and you don’t know the
     difference.” Sergeant Parsons apologized as WORNICK again stated he wanted to press
     charges against hospital staff. Sergeant Parsons again asked him if this was his vehicle.
     WORNICK told Sergeant Parsons "you answer my questions first." PCSO Deputy
     Franklin and PCSO Deputy S. Chavez were present during this exchange.

  7. WORNICK screamed at Deputies that he wanted his shirt and was being very
     argumentative. Deputy Chavez went inside the hospital to retrieve WORNICK’S shirt.
     WORNICK was given his shirt and exited the vehicle. WORNICK said the vehicle
     belonged to his friend. WORNICK continued to be belligerent with Deputies, but
     provided his identification, and sat back in his vehicle. WORNICK yelled obscenities at
     Deputies during the entire contact. WORNICK stated his Veteran’s Administration (VA)
     caregiver, Christy Burnett (DOB 11/05/1976) was inside the hospital and they could talk
     to her. Deputies learned Burnett was in the hospital for an exam.


  8. Burnett exited the hospital and WORNICK said he needed an ambulance to Parkview
     Hospital (Main) for back pain. Burnett said she would drive him, but WORNICK refused
     and was transported to Parkview Main by American Medical Response (AMR).


                              INFORMATION ON THREATS

  9. On January 4, 2020 Deputies received an anonymous online tip. In the narrative and
     most other portions of the tip the person wrote “kill all sheriffs deputies” several times.
     In the “suspect name” portion of the tip was “Parsons, Franklin and Chavez.” In the
     Offense type, Assault was listed, Victim’s Name said “me”, How are you aware of the
     abuse “I was there”, and Type of Abuse “Police Brutality.” Sergeant Parsons believed
     WORNICK was the person who submitted the tip as all three Deputies mentioned were
     on the previous call with WORNICK who claimed he was mistreated during their
     previous contact.

  10. On February 7, 2020, Detectives with PCSO responded to WORNICK’s residence at
      1539 E 12th St., Pueblo, Colorado, to speak to him about the tip. Detectives contacted
      Burnett who stated WORNICK had severe PTSD and did not want any contact. While
                                               2
Case 1:20-cr-00106-RM Document 1-1 Filed 03/13/20 USDC Colorado Page 3 of 6




     Detectives were speaking to Burnett, WORNICK activated his panic alarm and was heard
     yelling obscenities at Detectives, from inside the residence. Burnett said she would talk
     to WORNICK but she would not cooperate further. To avoid further aggravating
     WORNICK, Detectives left the area.


                                     EMAIL THREATS

  11. On March 9, 2020, PCSO Communications Center notified Sergeant Parsons of several
      emails sent by WORNICK. The emails were sent to individuals, businesses, and
      attorneys stating WORNICK was going to kill every pueblo county sheriff deputy. The
      email was received by Pueblo Waste Management employee, Brett Anderson (YOB
      1981).

  12. The email read: “Effective immediately I am going to hunt down and kill every pueblo
      sheriff deputy. On the 4th of July 2019, deputies Chavez franklin and parsons assaulted
      me, no arrest, no ticket no citation, just me in the hospital. After getting blown up in Iraq
      twice and living in pain everyday of my life because of my service to this nation these
      incompetent officers attacked me, the pueblo sherriff’s department refuses to accept
      responsibility To that effect, I will use the skills the united states government trained me,
      and I will hunt down and kill every pueblo sheriff deputy the true enemy of the people, I
      have sworn a oath to defend this nation from all threats, pueblo sheriff deputies need to
      die in order to get me justice. Fuck the home of heroes Thomas wornick Disabled
      combat veteran"

  13. PCSO Sergeant Troy Kochevar; Karrington Valenzuela of Lambert Law Team; and
      Frank Moya, an attorney from Denver, reported receiving the same email as Brett
      Anderson described above. Sergeant Parsons also learned several others received the
      same email from WORNICK, including the following: “Mark” from KKTV; Planning
      Land Use Pueblo (forwarded to PPD Dispatch Supervisor Laura Wittrup); Aaron
      Emerson with Pueblo Public Works; and “John” with Pueblo County Internet
      Technology. As described later in paragraph 19, WORNICK admitted all of these emails
      were sent from his email account, thomaswornick@hotmail.com.


  14. March 9, 2020, the PCSO received information from the Office of United States Senator
      Cory Gardner stating their office received the following email from
      thomaswornick@hotmail.com: “In 2003 I deployed to Iraq, I was blown up by an ied in
      my hmmwv and blown up again by a rocket weeks later, I suffer everyday of my life for
      my server to this nation, because cory gardner refuses to help me get medical care for my
      service connected injuries, I cannot live with the pain anymore, I am going to hunt down
      and kill every pueblo sheriff deputy then I am going to hunt down and kill senator cory
      gardner for refusing to help me get medical care, I sarficied my whole fucking life for
                                                3
Case 1:20-cr-00106-RM Document 1-1 Filed 03/13/20 USDC Colorado Page 4 of 6




     this nation, and this nation refuses to give me medical care for my combat injuries, I got
     no choice left but to kill cory gardner so that the rest of the world will at least know that I
     server this nation and this nation shit on me”


                              INTERVIEW OF CHLOE COLEMAN

  15. Also on March 9, 2020 PPD Sergeant A. Martinez reported (PPD 20-4651) the same
      email from WORNICK was sent to Raylene Johnson (YOB 1984) with Junior League of
      Pueblo; Pueblo City Transit; Pueblo Planning Department; Pueblo Wastewater; Pueblo
      Human Resources; Pueblo City Clerk’s Office; City Administrative email; and
      Department Head of Pueblo City Shops, Sam Ingo. This information was passed on the
      PPD Corporal W. Doyle who was the School Resource Officer for East High School.

  16. Corporal Doyle contacted student Chloe Coleman (YOB 2002) who lived with
      WORNICK. Coleman said WORNICK lived with her and her mother. Coleman said
      WORNICK had a brain injury, a short fuse, got angry easily, and was a very good
      interrogator and would twist your words in his favor. Coleman said the FBI had
      contacted her mother in the past over WORNICK’S emails. Coleman said WORNICK
      had made threats in the past and mentioned a bomb threat. Coleman said WORNICK had
      a non-hunting rifle and a .22 caliber rifle. Coleman said if WORNICK saw officers
      sneaking around the house instead of obviously coming to the front door he would
      probably shoot at them.

                            SEARCH OF WORNICK’S RESIDENCE

  17. On 03/9/2020, PCSO Detective R. Landreth applied for and was granted a search warrant
      in the 10th Judicial District, Pueblo County, CO, for WORNICK’S residence at 1539 E
      12th St. When the warrant was executed, some of the evidence collected included: HP
      computer, four hard drives, a .22 caliber rifle, 45 live .22 caliber rounds, an AR-15, 14
      boxes of 5.56mm ammunition, ten live 5.56mm rounds from the magazine in the AR-15,
      a bayonet, and several other knives. A search of the computer has not yet taken place but
      based on other facts in this affidavit including WORNICK’S admission, it would
      reasonably contain additional evidence of violations of 18 USC 875(c).


                                   INTERVIEW OF WORNICK

  18. On 3/9/2020, FBI Special Agent David Tsang conducted a non-custodial interview of
      WORNICK at the Commissary on Fort Carson, CO. WORNICK was Mirandized at the
      start of the interview, waived his rights and signed the advice of rights waiver. Also
      present for the interview was WORNICK’S girlfriend/caretaker (Burnett). During the
      interview, WORNICK admitted to sending threats to multiple government agencies to
                                                4
Case 1:20-cr-00106-RM Document 1-1 Filed 03/13/20 USDC Colorado Page 5 of 6




     include Pueblo Sheriff's Office, the Office of Senator Cory Gardner, and the President of
     the United States. WORNICK stated he will kill Pueblo Deputies because they refuse to
     accept responsibility for injuries he claimed they caused him on 7/4/19.

  19. WORNICK also threatened to kill Senator Gardner because Senator Gardner failed to
      fulfill the promises his office made to get him medical care from the VA. WORNICK
      stated he is prepared to die because he is in so much pain and does not have anything to
      live for. WORNICK stated he is not under any illusion that he can kill all of the Pueblo
      County Sheriff's Officers but believes if he can kill just one then his manifesto will be
      read. WORNICK admitted he has an AR15 rifle that he purchased from the Ft. Carson
      PX and he is well versed in the weapon. He indicated he would use this weapon to carry
      out his threats. He also advised his threats were not threats but promises if he does not get
      medical treatment. WORNICK confirmed thomaswornick@hotmail.com was his email
      account.

                           INTERSTATE COMMUNICATION NEXUS

  20. WORNICK sent the messages from his computer in his residence in Pueblo, CO.
      WORNICK’S email was a Hotmail account, which is operated by Microsoft Online
      Services at One Microsoft Way, Redmond, WA 98052. The City of Pueblo and County
      of Pueblo who operate the majority of the effected emails, utilized the Microsoft
      Government Cloud and Office 365, which are also serviced by Microsoft Online Services
      in Redmond, WA. The emails do not necessarily get processed in Washington but may
      go through one of several Microsoft Data Centers around the United States. All
      Microsoft Government Cloud clients are operated within the United States. There are no
      Microsoft Data Centers in the state of Colorado so all outgoing and incoming messages
      would cross state lines. Affiant is not an expert in these matters and consulted City of
      Pueblo Internet Technology, Senior Systems Administrator, Brian Popp to gather this
      information.

                                           CONCLUSION

  21. WORNICK sent threatening emails to numerous individuals and government entities,
      directly threatening to kill three Pueblo County Deputies and United States Senator Cory
      Gardner, and President Donald Trump. During a search warrant of WORNICK’S
      residence multiple firearms, knives, and ammunition, which could have been used to
      carry out these threats were located. WORNICK admitted the email used to send these
      threats was his email. WORNICK admitted he planned to use the AR-15 located in his
      residence to kill the people he threatened. WORNICK said these were not threats but
      promises if he did not get help from the government.
                                                5
Case 1:20-cr-00106-RM Document 1-1 Filed 03/13/20 USDC Colorado Page 6 of 6




   22. Based on the aforementioned information, probable cause exists that on or about March
       9, 2020, in the State and District of Colorado, the defendant, THOMAS AUTHER
       WORNICK, did transmit in interstate or foreign commerce any communication
       containing any threat to injure the person of another, in violation of Title 18 U.S.C. §
       875(c).

   23. As such, your Affiant respectfully requests that the Court issue a criminal complaint and
       a corresponding arrest warrant for and against THOMAS AUTHER WORNICK.


   24. I, Jeremy W. Mathews, Task Force Officer with the Federal Bureau of Investigation,
      being duly sworn, hereby depose and state that the above-mentioned information is true
      to the best of my information, knowledge and belief.



                                                           /s/ Jeremy W. Mathews
                                                           Jeremy W. Mathews
                                                           Task Force Officer
                                                           Federal Bureau of Investigations


Affidavit reviewed and submitted by Gregory Holloway, Assistant United States Attorney.
                                        WK
Sworn to and subscribed before me this _____day of March, 2020.



                             __________________________________________
                             United States Magistrate Judge
                             District of Colorado




                                               6
